Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 1 of 9 PAGEID #: 343

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case Nos. 3:16-cr-59, 3:20-cv-430

Vv.
JUDGE WALTER H. RICE

DANIEL E. JONES,
Defendant.

 

DECISION AND ENTRY ADOPTING IN PART AND REJECTING IN
PART UNITED STATES MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATIONS (DOC. #76) AND SUPPLEMENTAL REPORT
AND RECOMMENDATIONS (DOC. #79); OVERRULING IN PART
AND SUSTAINING IN PART DEFENDANT'S OBJECTIONS THERETO
(DOCS. ##77, 80); OVERRULING DEFENDANT'S MOTIONS TO
REOPEN CASE, WHICH THE COURT REVIEWS UNDER FED. R. CIV.
P. 59(e) (DOCS. ##66, 67); AMENDING NOVEMBER 19, 2020,
JUDGMENT (DOC. #64) TO GRANT CERTIFICATE OF
APPEALABILITY AND LEAVE TO APPEAL /N FORMA PAUPERIS

 

On April 4, 2017, Defendant Daniel E. Jones pled guilty to charges of
Possession with Intent to Distribute Fentanyl, and being a Felon in Possession of a
Firearm. Docs. ##41, 42. On January 4, 2018, he was sentenced to 144 months
in prison, and Judgment was entered the following day. Doc. #54.

On June 21, 2019, the United States Supreme Court issued a decision in
Rehaif v. United States, 588 U.S. --, 139 S. Ct. 2191 (2019), holding that in order
to obtain a conviction under 18 U.S.C. 8 922(g), the Government must prove not

only that the Defendant knew that he possessed a firearm, but also that he knew
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 2 of 9 PAGEID #: 344

that he belonged to the relevant class of persons who were prohibited from
possessing a firearm. /d. at 2194. Persons like Mr. Jones, who have been
convicted of “a crime punishable by imprisonment for a term exceeding one year,”
are among the classes of individuals prohibited from possessing a firearm. 18
U.S.C. § 922(g)(1).

On October 22, 2020, Defendant filed a Motion to Vacate Pursuant to 28
U.S.C. § 2255. Relying on the Reha/f decision, he argued that his guilty plea was
not knowing, intelligent and voluntary because he was not informed that the
Government would have to prove that he knew that he belonged to a class of
persons prohibited by statute from possessing a firearm. Doc. #58.

United States Magistrate Judge Michael Merz issued a Report and
Recommendations, Doc. #60, in which he found that Defendant’s Motion to
Vacate was time-barred under 28 U.S.C. § 2255/(f), because it was filed more than
one year from the date that Aeha/f was decided. He also held that Reha/f does not
apply retroactively to cases on collateral review. The Magistrate Judge further
found that, because Defendant admitted in his Statement of Facts (attached to the
Plea Agreement) that he possessed a firearm and had previously been convicted of

a felony, his Reha/f argument failed on the merits. '

 

' In the Statement of Facts, Jones agreed that: “Prior to possessing this firearm,
Mr. Jones had been convicted of, among other offenses, the following felony,
punishable by a term of imprisonment exceeding one year—namely: on or about
October 27, 2010, in the Common Pleas Court of Miami County, Ohio, Case No.
2010CR113, of trafficking in drugs, in violation of the Ohio Revised Code.” Doc.
#41, PagelD#101.
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 3 of 9 PAGEID #: 345

When no Objections were filed, the Court adopted the Report and
Recommendations and dismissed the § 2255 Motion to Vacate with prejudice as
without merit and barred by the statute of limitations. The Court denied a
certificate of appealability and leave to appeal in forma pauperis. Doc. #63.
Judgment to that effect was entered on November 19, 2020. Doc. #64.

On December 7, 2020, and December 8, 2020, Defendant filed identical
Motions to Reopen Case. Docs. ##66, 67. Therein, he claimed that he had filed a
motion for an extension of time to file Objections to the Report and
Recommendations. He further claimed that when he received a November 19,
2020, Notation Order sustaining his motion for extension of time, he assumed that
it referred to this request. In actuality, the Notation Order granted a motion for
extension of time that was filed by counsel appointed to represent Defendant in
connection with a separate Motion for Compassionate Release, Doc. #57.

Magistrate Judge Merz then issued an Order to Supplement Motion. Doc.
#68. Given that the Court had no record of Defendant filing a motion for an
extension of time to file Objections to the Report and Recommendations, he found
no good cause to reopen the case. Nevertheless, he gave Defendant until
December 28, 2020, to supplement his pending Motions to Reopen, setting forth
any substantive Objections he had to the Report and Recommendations. This
deadline was later extended. Doc. #74.

On January 27, 2021, Defendant filed his “Objections” to the Report and

Recommendations. Doc. #75. With respect to the timeliness of his Motion to
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 4 of 9 PAGEID #: 346

Vacate, he argued that the statute of limitations should be equitably tolled because
of restrictions imposed by prison officials. He claimed that between March 16,
2020, and June 27, 2020, while he was in the Special Housing Unit at FCI-
Beckley, he repeatedly requested his legal documents and writing materials so that
he could complete his § 2255 motion or seek an extension of time, but prison
officials denied his requests. /d. at PagelD#281. As to the merits, he argued that
Rehaif did apply retroactively to cases on collateral review, and that his guilty plea
was not made knowingly and voluntarily because he was not accurately informed
of the elements that the Government would be required to prove to obtain a
conviction on the firearms charge.

Magistrate Judge Merz then issued another Report and Recommendations.
Doc. #76. Given that the “Objections” were filed so late, he found that they were
not entitled to de novo review, but could be reviewed under the standard set forth
in Fed. R. Civ. P. 59(e) for motions to alter or amend a judgment. He concluded
that Defendant had not satisfied any of those requirements.

As to the § 2255 Motion to Vacate, Magistrate Judge Merz explained why,
under Sixth Circuit law, the court did not clearly err in holding that Reha/f does not
apply retroactively to cases on collateral review. He further held that, even if
Rehaif applied retroactively, it would not support Defendant's claim for relief given
Defendant’s admission that, prior to possessing a firearm on the date of the
offense, he had been convicted of felony drug trafficking, a crime punishable by

imprisonment for a term exceeding one year. Magistrate Judge Merz stated, “[o]ne
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 5 of 9 PAGEID #: 347

cannot truthfully admit one has been convicted of a felony and, at the same time,
claim one did not know one had been convicted of a felony.” Doc. #76,
PagelD#310. He therefore recommended that the Court overrule the Objections.

Nevertheless, because he found that reasonable jurists could disagree about
the applicability of Reha/f, Magistrate Judge Merz recommended that the Court
amend the Judgment, Doc. #64, to grant a certificate of appealability on the
question of whether Aeha/f compels relief in this case, and to permit Defendant to
appeal jn forma pauperis. \|n support, the Magistrate Judge cited to Baker v.
United States, No. 19-6025, 2020 U.S. App. LEXIS 8025, at *9 (6th Cir. Mar. 12,
2020), in which Judge Daughtrey issued a certificate of appealability on the
question of Rehaifs applicability to cases on collateral review, and to United States
v. Gary, 954 F.3d 194 (4th Cir. 2020), cert. granted, 141 S. Ct. 974 (Jan. 8,
2021), in which the court held that failure to inform a defendant that the
Government would have to prove at trial that he knew he was a convicted felon
rendered the guilty plea voidable.

Defendant filed timely Objections to this second Report and
Recommendations. Doc. #77. He again objects to Magistrate Judge Merz’s
finding that his Objections, Doc. #75, were untimely, given Defendant’s insistence
that he filed a motion for an extension of time. Defendant also again argues that
he was prevented by prison officials from timely filing his 8 2255 motion, and
objects to his claims being reviewed under Fed. R. Civ. P. 59(e). As to the merits

of that motion, he reiterates his objections to Magistrate Judge Merz's findings
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 6 of 9 PAGEID #: 348

that Reha/f is inapplicable to his claim, and that his guilty plea was made
knowingly, intelligently and voluntarily.

Magistrate Judge Merz then issued a Supplemental Report and
Recommendations. Doc. #79. He noted that any issue concerning the timeliness
of the Objections to the initial Report and Recommendations is moot, given that
Defendant has been given the opportunity to file the same substantive arguments
that he would have raised in those Objections.

Magistrate Judge Merz clarified that he was not recharacterizing the $ 2255
Motion to Vacate as a motion to amend the judgment under Fed. R. Civ. P. 59(e).
Rather, because the Court had already entered a Judgment dismissing the
§ 2255 motion with prejudice, Doc. #64, the Court was treating the Motions to
Reopen Case, Docs. ##66 and 67 (as supplemented by the untimely Objections to
the Report and Recommendations, Doc. #75), as motions to alter or amend the
judgment.

With respect to the timeliness of the 8 2255 motion, Magistrate Judge Merz
noted that it was not filed until sixteen months after Rehaif was decided. As to
the merits of Defendant's Reha/f argument, Magistrate Judge Merz referred to his
analysis in the previous Report and Recommendations concerning retroactive
application to cases on collateral review, and again noted that Defendant's
admission that he had previously been convicted of a felony would appear to
foreclose any claim for relief. He again recommended that the motions to reopen

be denied, but that Defendant be granted a certificate of appealability.
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 7 of 9 PAGEID #: 349

Defendant then filed timely Objections to the Supplemental Report and
Recommendations, Doc. #80, reiterating many of his previous arguments about
equitable tolling, the retroactive application of Rehaif to cases on collateral review,
and the effect of his “admission” that, prior to the instant offense, he had been
convicted of a felony. Citing United States v. Gary, 954 F.3d 194 (4th Cir. 2020),
he again argues that the failure to accurately advise him, prior to his guilty plea, of
the elements that the Government would have to prove to convict him on the
firearms charge constitutes structural error. He therefore claims that he is entitled
to relief under § 2255 or, in the alternative, an evidentiary hearing.

As required, the Court has made a de novo review of those portions of the
Reports and Recommendations to which proper Objections have been filed. Fed.
R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b). Based on the reasoning and citations of
authority set forth by United States Magistrate Judge Michael Merz in his Report
and Recommendations, Doc. #76, and his Supplemental Report and
Recommendations, Doc. #79, as well as upon a thorough de novo review of this
Court’s file and the applicable law, the Court ADOPTS said judicial filings IN PART
and REJECTS them IN PART. Defendant’s Objections thereto, Docs. ##77, 80,
are SUSTAINED IN PART and OVERRULED IN PART.

As to the timeliness of the § 2255 Motion to Vacate, the Court finds that,
even though the motion was filed sixteen months after Reha/f was decided,
Defendant has made a colorable claim that the one-year statute of limitations

should be equitably tolled based on restrictions imposed by prison officials at FCI-
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 8 of 9 PAGEID #: 350

Beckley between March and June of 2020. See Holland v. Florida, 560 U.S. 631
(2010).

Nevertheless, the Court finds that the § 2255 Motion to Vacate fails on the
merits because, for the reasons explained by Magistrate Judge Merz, Reha/f does
not apply retroactively to cases on collateral review. Finding no clear error in the
previous order, the Court OVERRULES Defendant’s Motions to Reopen Case, Docs.
##66, 67. Because the Court agrees with Magistrate Judge Merz’s conclusion
that reasonable jurists could disagree about the applicability of Reha/f to
Defendant's case, the Court AMENDS the Judgment issued on November 19,
2020, Doc. #64, to grant Defendant a certificate of appealability and leave to
appeal in forma pauperis.

Notably, that certificate of appealability applies not only to the question of
whether Aeha/f applies retroactively to cases on collateral review, but also to the
question of whether Defendant's admission, in the Statement of Facts attached to
the Plea Agreement, /.e., that he had been convicted of a felony prior to
committing the instant offense, would bar any claim to relief under Rehaif. The
undersigned does not agree with Magistrate Judge Merz that the Statement of
Facts necessarily bars a claim for relief.

The Statement of Facts indicates that “[p]rior to possessing this firearm, Mr.
Jones had been convicted of, among other offenses, the following felony,
punishable by a term of imprisonment exceeding one year—namely: on or about

October 27, 2010, in the Common Pleas Court of Miami County, Ohio, Case
Case: 3:16-cr-00059-WHR-MRM Doc #: 81 Filed: 04/12/21 Page: 9 of 9 PAGEID #: 351

Numberr 2010CR113, of trafficking in drugs, in violation of the Ohio Revised
Code.” Doc. #41, PagelD#101. This, however, merely states a A/storical fact
about Defendant's criminal history. Absent from this statement is any indication
that, at the time he possessed the firearm, Defendant knew that he had been
convicted of a crime punishable by imprisonment for a term exceeding one year.

In the Court's view, reasonable jurists could disagree about whether, under Aehaif,

this is a distinction without a difference.’

Date: April 9, 2021 1 ee
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

2 The Court acknowledges that the Sixth Circuit has held that, although a
stipulation of a prior felony conviction “does not automatically establish knowledge
of felony status, it is strongly suggestive of it.” United States v. Ward, 957 F.3d
691, 695-96 (6th Cir. 2020) (quoting United States v. Conley, 802 Fed. Appx.
919, 923, (6th Cir. Feb. 5, 2020)).
